COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00984-CV
Style:                             Tiffany Thomas
                                   v. T. Jayakumar, First Street Hospital, First Surgical Partners, LLC
Date motion filed*:                December 17, 2014
Type of motion:                    Unopposed Motion to Transfer
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          See TEX. GOV’T CODE ANN. § 73.001 (West 2013) (authority to transfer); see also TEX. R. APP. P. 16 (addressing
          disqualification and recusal of appellate judges)




Judge’s signature: /s/ Russell Lloyd
                   

Panel consists of       ____________________________________________

Date: January 15, 2015